 



Exhibit 10.3
ANSTELLUNGSVERTRAG / EMPLOYMENT AGREEMENT

     
zwischen
  between

SCM Microsystems GmbH
Oskar-Messter-Straße 13
85737 Ismaning

     
- nachfolgend “SCM” genannt -
  - hereinafter referred to as “SCM” -
 
   
und
  and

Herrn Dr. Manfred Müller
Milanstraße 14
84036 Landshut

     
- nachfolgend “Mitarbeiter” genannt -
  - hereinafter referred to as “Employee” -

     
§ 1 Einstellung, Aufgaben, Dienstort
  § 1 Employment, Tasks, Place of Work

     
(1) Der Mitarbeiter ist bei SCM angestellt als Vice President Marketing.
  (1) The Employee is employed with SCM as Vice President Marketing.
 
   
(2) Zu den Aufgaben des Mitarbeiters gehört insbesondere das Product Management
und Marketing. SCM behält sich vor, die Aufgaben in einer Stellenbeschreibung zu
konkretisieren.
  (2) The tasks of the Employee include, but are not limited to Product
Management and Marketing. SCM reserves the right to specify the tasks in a job
description.
 
   
(3) Dienstort ist Ismaning. Die Tätigkeit des Mitarbeiters bringt umfangreiche
Reisen innerhalb und außerhalb Europas mit sich und auch längere
Auslandsaufenthalte. SCM behält sich vor, dem Mitarbeiter im Rahmen des
Unternehmens eine andere oder zusätzliche Tätigkeit, die seinen Kenntnissen und
Fähigkeiten entspricht, zu übertragen und/oder ihn an einen anderen Ort zu
versetzen, soweit dies zumutbar ist.
  (3) Place of work is Ismaning. The tasks of the Employee require extensive
travel inside and outside of Europe and also longer stays abroad. SCM reserves
the right to assign to the Employee different or additional tasks within the
company which correspond to his abilities and qualifications and/or to transfer
the Employee to another place of work as far as this can be reasonably expected.



--------------------------------------------------------------------------------



 



- 2 -

     
(4) Der Mitarbeiter verpflichtet sich, die Richtlinien (insbesondere alle
Company Policies) und Anweisungen von SCM in ihrer jeweiligen Fassung zu
beachten.
  (4) The Employee is obliged to comply with the guidelines (notably all Company
Policies) and instructions of SCM as in force from time to time.

     
§ 2 Laufzeit, Kündigung
  § 2 Term / Termination
 
   
(1) Das Arbeitsverhältnis begann am 01. August 2000 und läuft auf unbestimmte
Zeit.
  (1) The Employment Agreement commenced on August 1, 2000 and runs for an
indefinite period.
 
   
(2) Jede Vertragspartei kann das Arbeitsverhältnis mit einer Frist von sechs
Monaten zum Monatsende kündigen. Jede Kündigung bedarf der Schriftform. Das
Recht zur außerordentlichen Kündigung bleibt unberührt.
  (2) Either party may terminate the Employment Agreement by ordinary notice
observing a notice period of six months to the end of a month. Any notice of
termination requires written form. The right to give extraordinary notice shall
not be affected thereby.
 
   
(3) SCM ist jederzeit, insbesondere im Fall einer Kündigung, berechtigt, den
Mitarbeiter unter Fortzahlung seiner Bezüge von weiterer Tätigkeit
freizustellen. Im Fall einer Freistellung wird die Dauer der Freistellung
vorrangig auf alle Urlaubsansprüche (einschließlich etwaigen Resturlaubs aus
Vorjahren) angerechnet.
  (3) SCM may, at any time, notably in the event of termination, release the
Employee from performing further tasks, while the Employee shall retain his
claim to remuneration for the release period. In the event of release, the
release period priorily shall be set off against any holiday entitlement
(including any remaining holiday from previous years).

     
(4) Das Arbeitsverhältnis endet auch, ohne dass es einer Kündigung bedarf,
spätestens zum Ende des Monats, in dem der Mitarbeiter das gesetzliche
Rentenalter erreicht.
  (4) The employment ends, without need of notice being given, with expiration
of the month in which the Employee reaches the statutory retirement age.

     
§ 3 Gehalt
  § 3 Remuneration
 
   
(1) Das monatliche Brutto-Basisgehalt beträgt seit dem 1. Februar 2006
  (1) The monthly gross base salary effective from February 1, 2006 amounts to
 
   
€ 12.083,34
  € 12.083,34
(in Worten: zwölftausenddreiundachtzig Euro, vierunddreißig Cent).
  (in words: twelve thousand and eighty-three Euros, thirty-four Cent)
 
   
und ist zahlbar bargeldlos jeweils zum Monatsende.
  payable non-cash at the end of each month.
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 3 -

     
Dies entspricht einem Jahres-Brutto-Basisgehalt von
  This corresponds to an annual gross base salary of

     
€ 145.000,00
  € 145.000,00
(in Worten: einhundertfünfundvierzigtausend Euro)
  (in words: one hundred and forty-five thousand Euros)

     
(2) Zusätzlich kann der Mitarbeiter einen zielabhängigen variablen Bonus in Höhe
von 16,67% gemäß dem SCM MBO Bonus Program erhalten, dessen Höhe derzeit
€ 24.171,50 brutto jährlich bei 100 % Zielereichung beträgt. Der Bonus ist
abhängig vom Erfolg der Gesellschaft und der Bewertung der persönlichen
Mitarbeit des Mitarbeiters (MbO). Die Ziele für die persönliche Mitarbeit werden
von SCM nach Konsultation mit dem Mitarbeiter festgelegt. Der Bonus wird
quartalsweise ausbezahlt und richtet sich nach der gültigen Bonuspolicy von SCM.
Näheres regelt das SCM MBO Bonus Program.
  (2) Additionally, the Employee may receive a target-orientated variable bonus
of 16,67% according to the SCM MBO Bonus Program which can amount to presently
€ 24.171,50 gross per annum if the targets are achieved to 100 %. The bonus is
depending on the earnings of the company and the evaluation of the personal
performance of the Employee (MbO). The targets for the personal performance are
determined by SCM in consultation with the Employee. The bonus shall be paid out
quarterly and be subject to the Bonus-Policy of SCM as in force from time to
time. Details are laid down in the SCM MBO Bonus Program.
 
   
(3) Eine etwaige Über- oder Mehrarbeit des Mitarbeiters gem. § 5 dieses
Vertrages ist durch das Basisgehalt mit abgegolten, ebenso wie jegliche
Tätigkeiten für andere Unternehmen, mit denen SCM wirtschaftlich oder
organisatorisch verbunden ist, insbesondere Tätigkeiten für die SCM
Microsystems, Inc. Das Gehalt wird jährlich überprüft.
  (3) The base salary compensates for any overtime and extra work of the
Employee according to § 5 of this Agreement and for any activity for other
companies to which SCM is economically or organisationally related, notably
activities for SCM Microsystems, Inc. The remuneration shall be reviewed
annually.
 
   
(4) Der Mitarbeiter erhält gemäß der jeweils gültigen SCM-Dienstwagen-regelung,
einen Firmenwagen (gegenwärtig Kategorie 5er BMW), auch zur privaten Nutzung.
Der Mitarbeiter hat die private Nutzung des Dienstwagens nach den gesetzlichen
Vorschriften zu versteuern. Die Kosten für Betriebsstoffe werden von SCM
getragen. Der Mitarbeiter hat die Option, statt eines Firmenwagens eine
entsprechende car allowance zu erhalten. Näheres regelt die
SCM-Dienstwagenregelung.
  (4) In accordance with SCM company’s car guideline, as in force from time to
time, the Employee shall be provided with a company car (currently category: BMW
5er series) which may also be used privately The Employee has to bear the taxes
for the private use of the company car according to the statutory provisions.
The costs for operating materials are paid by SCM. The Employee has the option
to receive a respective car allowance instead of a company car. Details are laid
down in SCM company’s car guideline.
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 4 -

     
(5) Im Fall, dass dem Mitarbeiter eine ordentliche, betriebsbedingte Kündigung
durch SCM ausgesprochen wird, ohne dass der Mitarbeiter selbst zuvor eine
Kündigung ausgesprochen hat, oder der Mitarbeiter SCM durch ein gravierendes und
vermeidbares Fehlverhalten zur Kündigung veranlasst hat, erhält der Mitarbeiter
eine einmalige Abfindung für den Verlust seines Arbeitsplatzes in Höhe von 12
(zwölf) zu dem Zeitpunkt aktuellen Monatsgehältern (incl. 16,67% MBO) brutto,
wenn durch die Kündigung das Arbeitsverhältnis tatsächlich beendet wurde.
  (5) If the Employee is given ordinary notice of termination of his employment
by SCM, without the Employee having given himself prior notice of termination,
or the Employee having caused SCM to give notice by severe and avoidable
misconduct, the Employee shall be entitled to a one-off severance for the loss
of employment in the amount of 12 (twelve) then effective monthly salaries
(incl. 16,67% MBO) gross, in accordance with below subsections, if the
employment was actually terminated by such notice.
 
   
(6) Der Anspruch auf die Abfindung ist zum Zeitpunkt der rechtlichen Beendigung
des Arbeitsverhältnisses fällig.
  (6) The entitlement to the severance shall become due upon the legal
termination of the employment.
 
   
§ 4 Krankheit / Abwesenheit
  § 4 Sickness / Absence

     
(1) Ist der Mitarbeiter infolge auf Krankheit beruhender Arbeitsunfähigkeit an
der Arbeitsleistung verhindert, ohne dass ihn ein Verschulden trifft, so erhält
er Gehaltsfortzahlung nach den gesetzlichen Bestimmungen.
  (1) In case of sickness or inability to work preventing the Employee without
his personal responsibility from performing his duties, the Employee shall
receive the remuneration in accordance with the statutory provisions in the
event of sickness.
 
   
(2) Für den Fall, dass der Mitarbeiter durch einen Dritten verletzt wird, und
SCM Gehaltsfortzahlung im Krankheitsfalle leistet, tritt der Mitarbeiter bereits
jetzt seine diesbezüglichen Schadensersatzansprüche an SCM ab. Er ist
verpflichtet, SCM die zur Erhebung der Ansprüche erforderlichen Auskünfte zu
erteilen.
  (2) If the Employee is injured by a third person and SCM pays the remuneration
in accordance with the statutory provisions in the event of sickness, the
Employee hereby assigns his respective damage claims to SCM. He is obliged to
give SCM the relevant information required for the realisation of such damage
claims.
 
   
(3) Der Mitarbeiter ist verpflichtet, der Personalabteilung von SCM jede
Dienstverhinderung, deren Grund und voraussichtliche Dauer unverzüglich
mitzuteilen. Er ist verpflichtet, SCM auf vordinglich zu erledigende Aufgaben
hinzuweisen.
  (3) The Employee has to inform the HR-department of SCM about each case of
absence, its reasons and the duration of his probable absence without undue
delay. The Employee has to draw SCM’s attention to any urgent tasks which are to
be completed with priority.
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 5 -

     
(4) Im Krankheitsfall ist der Mitarbeiter verpflichtet, vor Ablauf des dritten
Kalendertages nach Beginn der Arbeitsunfähigkeit eine ärztliche Bescheinigung
über die Arbeitsunfähigkeit sowie deren voraussichtliche Dauer vorzulegen.
Dauert die Arbeitsunfähigkeit länger als in der Bescheinigung angegeben, so ist
der Mitarbeiter verpflichtet, unverzüglich eine neue ärztliche Bescheinigung
einzureichen.
  (4) In case of sickness, the Employee shall submit a medical certificate
attesting to his inability to work and the probable duration before expiration
of the third calendar day after the beginning of the inability to work. Should
the inability to work last longer than indicated in the medical certificate, the
Employee shall without undue delay submit another medical certificate

     
§ 5 Arbeitszeit
  § 5 Working Hours
 
   
Die regelmäßige Arbeitszeit entspricht den Erfordernissen der Position, welche
ein besonderes Engagement verlangt, und beträgt mindestens 40 Stunden
wöchentlich. Beginn und Ende der täglichen Arbeitszeit und der Pausen richten
sich ebenfalls nach den Erfordernissen der Position und ergänzend nach der Übung
des Betriebes. Der Mitarbeiter ist verpflichtet, soweit erforderlich, Mehr- und
Überarbeit sowie Samstags-, Sonn- und Feiertagsarbeit zu leisten.
  The regular working hours correspond to the high requirements of the position
which requires particular dedication, and amount to at least 40 hours per week.
Begin and end of the daily working hours and rest periods are also subject to
the requirements of the position and, additionally, to business practice. To the
extent necessary, the Employee is obliged to work overtime and extra time and to
fulfil his duties under this Agreement also on Saturdays, Sundays and public
holidays.
 
   
§ 6 Urlaub
  § 6 Holiday
 
   
Es besteht ein Urlaubsanspruch von 28 Arbeitstagen im Kalenderjahr; der
Urlaubsanspruch erhöht sich pro vollendetem Kalenderjahr der
Betriebszugehörigkeit um jeweils 1 Tag bis zum Höchstanspruch von 31
Arbeitstagen nach 3 Jahren Betriebszugehörigkeit. Bei unterjährigem
Beschäftigungsbeginn bzw. -ende wird der Urlaub in diesem Kalenderjahr
zeitanteilig gewährt, d.h. 1/12 pro Monat, den der Mitarbeiter im laufenden
Kalenderjahre noch angestellt war.
  The Employee is entitled to a holiday leave of 28 working days per calendar
year. The holiday entitlement shall increase for one day per completed calendar
year of term of service up to a maximum entitlement of 31 working days per
calendar year. Provided a contract year is shorter than the calendar year, the
annual vacation shall be granted pro rata temporis, i.e. 1/12 per month during
which the Employee was employed in the current calendar year.
Der Urlaub wird in Abstimmung mit der Geschäftsführung festgelegt. Im Übrigen
gelten die gesetzlichen Bestimmungen.
  The holiday shall be taken after consultation with the management. In
addition, the statutory provisions shall apply.
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 6 -

     
§ 7 Auslagen
  § 7 Disbursements
 
   
Für von SCM veranlasste Dienstreisen und Bewirtungskosten erhält der Mitarbeiter
Kostenerstattung nach der jeweils gültigen SCM Spesenordnung und den jeweils
gültigen steuerrechtlichen Richtlinien.
  SCM shall reimburse the Employee for necessary business travels and
entertainment expenses in accordance with SCM’s expense guidelines as in force
from time to time and in accordance with the tax regulations in force from time
to time.

     
§ 8 Geheimhaltung
  § 8 Confidentiality
 
   
(1) Der Mitarbeiter verpflichtet sich, alle ihm im Laufe seiner Tätigkeit für
SCM bekannt werdenden vertraulichen Informationen, insbesondere Geschäfts- und
Betriebsgeheimnisse, geheim zu halten. Dies gilt unabhängig davon, ob diese
Informationen SCM selbst betreffen oder SCM bzw. dem Mitarbeiter selbst von
dritter Seite anvertraut sind, und ob die vertraulichen Informationen mit der
eigenen Tätigkeit des Mitarbeiters in Zusammenhang stehen oder nicht. Geschäfts-
und Betriebsgeheimnisse sind insbesondere alle Tatsachen, die nach dem Willen
von SCM geheim gehalten werden sollen.
  (1) During the term of his employment, the Employee agrees to keep as secret
all confidential information, included but not limited to operational and
business secrets. This obligation applies independent whether the information
concerns SCM itself or has been trusted to SCM or the Employee by a third party
and independent whether the confidential information is related to the tasks of
the Employee or not. Operational and business secrets include, but are not
limited to facts which shall be kept secretly according to the will of SCM.
 
   
(2) Dazu gehören insbesondere Entwicklungen in Bezug auf bestehende oder
zukünftige Produkte und Dienstleistungen, die SCM anbietet oder selbst benutzt,
sowie Daten und Informationen zur gesamten Geschäftsabwicklung von SCM, die sich
z.B. auf Umsätze, Kosten, Gewinne, Preisgestaltung, Organisation, Kunden- und
Lieferantenlisten etc. beziehen. Dasselbe gilt für Entwicklungen, Verfahren,
Geschäftsmethoden etc., die zwar als solche allgemein bekannt sind, deren
Verwendung durch SCM aber nicht allgemein bekannt ist.
  (2) These include, but are not limited to developments with respect to
existing or future products and services which are offered by SCM or used by SCM
as well as data and information on business development as a whole, which relate
to business volume, costs, profits, prices, organisation, customer and supplier
list etc. The same applies to developments, procedures, business practices etc.
which are as such commonly known, but which use by SCM is not commonly known.
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 7 -

     
(3) Die vorstehende Geheimhaltungsverpflichtung erstreckt sich auch auf
Angelegenheiten anderer Unternehmen, mit denen SCM wirtschaftlich oder
organisatorisch verbunden ist, und dauert über das Ende des Arbeitsverhältnisses
hinaus fort.
  (3) The above confidentiality duty also applies to affairs of other companies
to which SCM is economically or organisationally related and shall survive the
termination of the employment.
 
   
(4) Alle SCM und/oder die Interessen von SCM berührenden Unterlagen sind ebenso
wie alle sonstigen dem Mitarbeiter zur Verfügung stehenden Geschäftsstücke,
Zeichnungen, Notizen, Aufzeichnungen, Datenträger, Bücher, Muster, Modelle,
Geräte, Werkzeuge, Materialien etc. alleiniges Eigentum von SCM oder mit SCM
wirtschaftlich oder organisatorisch verbunden Unternehmen. Der Mitarbeiter
verpflichtet sich, sämtliche Unterlagen, Geschäftsstücke, Zeichnungen, Notizen,
Aufzeichnungen, Datenträger, Bücher, Muster, Modelle, Geräte, Werkzeuge,
Materialien etc. (sowie Kopien oder sonstige Reproduktionen hiervon) sorgfältig
zu verwahren nach Aufforderung - spätestens bei Beendigung des
Arbeitsverhältnisses auch ohne Auforderung - an SCM zurückzugeben. Dies gilt
sinngemäß auch für elektronisch gespeicherte Daten.
  (4) All documents which relate to SCM and/or to the interests of SCM as well
as all other provided business pieces, drawings, notes, records, data carriers,
books, samples, models, devices, tools, materials etc. are the sole property of
SCM or of companies which are economically or organisationally related to SCM.
The Employee agrees to safe-keep and to return upon request — or upon
termination of the employment without prior solicitation — to SCM at the latest,
any documents, business pieces, drawings, notes, records, data carriers, books,
samples, models, devices, tools, materials etc. (as well as copies or other
reproductions thereof). This applies analogously to electronically stored data.

     
§ 9 Erfindungen
  § 9 Inventions
 
   
(1) Für Erfindungen und technische Verbesserungsvorschläge gelten die
Bestimmungen des Gesetzes über Arbeitnehmererfindungen (ArbNErfG) und die hierzu
ergangenen Richtlinien. Der Mitarbeiter verpflichtet sich, SCM von ihm während
der Dauer des Arbeitsverhältnisses gemachte
  (1) The provisions of the German Employee Inventions Act
[Arbeitnehmererfindungsgesetz — ArbNErfG] and the relating directives shall
apply for inventions and proposals for technical improvements. The Employee
agrees to notify SCM without undue delay in written form whenever he has
produced inventions
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 8 -

     
Erfindungen und technische Verbesserungsvorschläge unverzüglich schriftlich zu
melden.
  and proposals for technical improvement during the term of the employment.
 
   
(2) SCM ist innerhalb von vier Monaten nach der Meldung berechtigt, die
Erfindung oder den technischen Verbesserungsvorschlag durch schriftliche
Erklärung gegenüber dem Mitarbeiter in Anspruch zu nehmen; mit Zugang der
Erklärung gehen die Erfindung oder der technische Verbesserungsvorschlag mit
allen Rechten für das In- und Ausland auf SCM über. In diesem Fall hat der
Mitarbeiter Anspruch auf eine angemessene Vergütung. Nimmt SCM die Erfindung
innerhalb dieser Frist nicht in Anspruch, so kann der Mitarbeiter frei darüber
verfügen.
  (2) SCM is authorised within four weeks after the notification to make use of
the invention or the proposal for technical invention by written declaration
vis-à-vis the Employee; upon receipt of the declaration, the invention or the
proposal for technical invention transfers to SCM including all domestic and
foreign rights. In this case, the Employee can claim an adequate compensation.
If SCM does not make use of the invention within the above period, the Employee
can freely dispose of it.
 
   
(3) Der Mitarbeiter erklärt ausdrücklich, dass derzeit keine Verpflichtung
gegenüber einem früheren Arbeitgeber oder einem sonstigen Dritten zur Anmeldung
bzw. Übertragung von Erfindungen oder technischen Verbesserungsvorschlägen
besteht.
  (3) The Employee hereby explicitly declares that there is currently no
obligation vis-à-vis a previous employer or another third party to apply for or
to transfer inventions or proposals for technical inventions.

     
§ 10 Sonstige Schutzrechte
  § 10 Copyrights
 
   
(1) Soweit im Zusammenhang mit ihrer Tätigkeit für SCM in der Person des
Mitarbeiters schutzfähige Urheber-, Geschmacksmuster-, Marken- und/oder anderen
Schutzrechte entstehen, wird bereits hiermit vereinbart, dass der Mitarbeiter
SCM das ausschließliche, zeitlich, räumlich und inhaltlich unbeschränkte
Nutzungs- und Verwertungsrecht daran einräumt, und zwar auch dann, wenn das
Arbeitsverhältnis mit dem Mitarbeiter zwischenzeitlich endet. Dies umfasst die
Erlaubnis zur Bearbeitung und Lizenzvergabe an Dritte mit der Erlaubnis zur
Unterlizensierung und die Rechte,
  (1) As far as any rights which are eligible for protection under copyright,
industrial design or trade mark law and/or any intellectual property law. should
emerge in relation to the tasks under this Employment Agreement, it is hereby
agreed that the Employee shall assign to SCM the exclusive user or exploitation
rights unlimited as to time, territory and content, even if the employment
relationship with the Employee is terminated in the mean time. This comprises
the permission for processing and licensing third parties with permission for
sub-licensing, the right to make modifications and adaptations as well as other
remodelling, to
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 9 -

     
Abänderungen und Bearbeitungen sowie andere Umgestaltungen vorzunehmen, die
Arbeitsergebnisse im Original oder in abgeänderter, bearbeiteter oder
umgestalteter Form zu vervielfältigen, zu veröffentlichen, zu verbreiten,
vorzuführen, zum Abruf bereitzuhalten, über Fernleitungen oder sonstige Weise
drahtlos zu übertragen und zum Betrieb von Datenverarbeitungsanlagen zu nutzen.
Die Rechtseinräumung ist vollumfänglich mit dem Basisgehalt abgegolten. Der
Mitarbeiter verzichtet ausdrücklich auf alle sonstigen, ihm etwa als Urheber
oder sonstigen Schutzrechtsinhaber zustehenden Rechte an den Arbeitsergebnissen,
insbesondere auf das Recht auf Namensnennung und auf Zugänglichmachung des
Werkes.
  duplicate the work results in the original or modified or adapted or
remodelled form, to publish, to spread, to exhibit, to keep on hold, to transfer
via long distance lines or wireless in any other way and for the use of
operating data processing systems. The assignment is fully compensated for by
the base salary. The Employee expressly waives all other rights to the work
results he might be entitled to, e.g. as author or holder of other intellectual
property rights, notably the right to be named as author/creator and to have
access to the work.
 
   
(2) Zusätzlich gelten § 69 b UrhG und § 2 des Gesetzes über den Schutz von
Topographien von mikroelektronischen Halbleitererzeugnissen
(Halbleiterschutzgesetz — HalbSchG), ohne durch vorstehenden Absatz (1) in
irgendeiner Weise eingeschränkt zu sein und mit dem Verständnis, dass SCM danach
die Nutzungs- und Verwertungsrechte zustehen, ohne dass der Mitarbeiter hierfür
eine gesonderte Vergütung erhält.
  (2) In addition, sec. 69 b Copyright Act [Urhebergesetz — UrhG] and sec. 2 Act
on the Protection of Topographies of Microelectronic Semiconductor Products
[Halbleiterschutzgesetz — HalbSchG] apply without being restricted in any way by
preceding subsection (1) and in the understanding that accordingly SCM shall be
entitled to the use and exploitation rights without the Employee becoming
entitled to any additional remuneration.
 
   
(3) Der Mitarbeiter führt in einer selbst erstellten Anlage zu diesem Vertrag
alle Erfindungen, Software, Spezifikationen, Konzepte etc. auf, an denen er vor
Beginn seiner Tätigkeit für SCM Rechte erworben hat, die den von diesem (§ 10)
oder dem vorigen Abschnitt (§ 9) erfassten Rechten entsprechen. Soweit der
Mitarbeiter auf dem Anhang aufgeführte Rechte zu SCM einbringt, steht SCM an
diesen ein unentgeltliches unbefristetes Nutzungsrecht zu, wenn die Parteien
nicht vor der Einbringung schriftlich
  (3) The Employee shall himself issue an attachment to this Agreement in which
he lists all inventions, software, specifications, concepts etc. at which he
acquired rights before his employment with SCM which correspond to the rights in
this section (§ 10) or the previous section (§ 9). As far as the Employee
contributes rights as listed in the attachment, SCM acquires unlimited
exploitation rights without remuneration unless it is otherwise expressly agreed
between the parties before the contribution in written form. Parties agree that
it is presumed for all
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 10 -

     
etwas anderes vereinbaren. Die Parteien sind sich einig, dass von allen nicht
auf dieser Anlage aufgeführten Erfindungen, Software, Spezifikationen, Konzepten
etc. vermutet wird, dass es sich um Arbeitsergebnisse handelt, an denen SCM das
alleinige Verwertungsrecht zusteht.
  inventions, software, specifications, concepts, etc. that these are work
results of SCM for which SCM has the exclusive exploitation rights.

     
§ 11 Nebenbeschäftigungen
  § 11 Side Activities
 
   
Während der Dauer des Arbeitsverhältnisses wird der Mitarbeiter seine ganze
Arbeitskraft, fachlichen Kenntnisse und Erfahrungen ausschließlich SCM und den
mit SCM wirtschaftlich oder organisatorisch verbunden Unternehmen zur Verfügung
stellen und deren Interessen fördern.
  During the term of the employment, the Employee shall dedicate his full work
force, professional knowledge and experiences exclusively to SCM and the
companies which are economically or organisationally related to SCM and promote
their interests.
 
   
Eine entgeltliche oder unentgeltliche Nebenbeschäftigung wird er nur mit
vorheriger schriftlicher Genehmigung der Geschäftsleitung von SCM übernehmen.
SCM wird die Zustimmung nur aus berechtigtem geschäftlichem Interesse
verweigern. Dies gilt entsprechend für die Beteiligung an anderen gewerblichen
oder gemeinnützigen Unternehmen, sofern sie eine rein kapitalmäßige Beteiligung
von fünf Prozent übersteigt.
  He shall enter into any side activity — paid or unpaid — only with prior
written approval of the management of SCM. SCM shall only deny the approval
because of legitimate business interest. This restriction applies also to
shareholding in any other commercial or non-commercial companies if a sole
shareholding of five per cent of the capital is exceeded.

     
§ 12 Ausschlussfristen
  § 12 Forfeiture
 
   
Alle Ansprüche der Parteien aus oder in Zusammenhang mit dem Arbeitsverhältnis
verfallen, wenn sie nicht innerhalb von sechs Monaten nach ihrer Fälligkeit
schriftlich gegenüber der anderen Partei geltend gemacht werden. Dies gilt nicht
bei Haftung wegen Vorsatzes. Die Versäumung der Ausschlussfrist führt zum
Verlust des Anspruchs.
  All claims of the parties arising from, or in connection with, the employment
forfeit unless they are asserted within six months after their maturity in
writing vis-à-vis the other party. This shall not apply for liabiltiy because of
intent. The failure to comply with the cut-off-period results in the forefeiture
of the claim.
 
   
Employment Agreement with Dr. Manfred Müller
   



--------------------------------------------------------------------------------



 



- 11 -

     
§ 13 Schlussbestimmungen
  § 13 Miscellaneous
 
   
(1) Dieser Vertrag ist in deutscher und englischer Sprache ausgefertigt. Im Fall
einer Unstimmigkeit oder eines Widerspruchs zwischen der deutschen und der
englischen Fassung hat die deutsche Fassung Vorrang.
  (1) This Agreement is drafted in both German and English. In case of
discrepancies or contradictions between the German and the English version, the
German version shall prevail.
 
   
(2) Sollte eine der Bestimmungen dieses Vertrages unwirksam sein oder werden, so
wird dadurch die Wirksamkeit der übrigen Bestimmungen nicht beeinträchtigt.
  (2) Should individual provisions of this Agreement be or become invalid in
whole or in part, the remaining provisions shall not be affected thereby.
 
   
Anstelle der unwirksamen Bestimmung oder zur Ausfüllung eventueller Lücken
dieses Vertrages werden die Parteien eine angemessene Regelung treffen, die dem
am nächsten kommt, was die Vertragsparteien nach ihrer wirtschaftlichen
Zwecksetzung gewollt haben bzw. die dem entspricht, was nach Sinn und Zweck
dieses Vertrages vereinbart worden wäre, hätte man die Angelegenheit von
vornherein bedacht.
  In the place of the invalid provision or to fill any gaps of this Agreement,
parties shall agree on an adequate provision which comes closest to what the
Parties intended in accordance with their economic goals, or which comes closest
to what the Parties would have agreed according to the meaning and purpose of
this Agreement if the matter had been considered from the outset.
 
   
(3) Mündliche Nebenabreden zu diesem Vertrag bestehen nicht. Änderungen und
Ergänzungen zu diesem Vertrag, einschließlich dieser Bestimmung, bedürfen zu
ihrer Rechtswirksamkeit der Schriftform.
  (3) No oral side agreements to this Agreement exist. Alterations and
amendments to this Agreement require written form to be valid; the same applies
for this written form requirement.
 
   
(4) Dieser Vertrag unterliegt dem Recht der Bundesrepublik Deutschland.
  (4) This Agreement is subject to German law.
 
   
(5) Vereinbarter Gerichtsstand ist München.
  (5) The courts of Munich shall have jurisdiction.

             
Ismaning, den 8. Juni 2006
           
SCM Microsystems GmbH
           
 
           
/s/ Robert Schneider
      /s/ Dr. Manfred Müller    
 
Robert Schneider
     
 
Dr. Manfred Müller    
Geschäftsführer
           

 
Employment Agreement with Dr. Manfred Müller

 